Title: To James Madison from Alden B. Spooner, 17 December 1813
From: Spooner, Alden B.
To: Madison, James


        
          Sir,
          Norfolk, 17th. December, 1813
        
        When the War, in which, this Nation is now engaged, was declared by the Constituted Authorities, it met with my cordial approbation, as one of the Nation. At this day, no one can be more anxious for a vigorous prosecution, & a successful termination of it on our part, than myself. On this account alone, have I thought fit, to trouble you on the present occasion. I am well aware of you[r] numerous avocations, & of the importance of your time. But knowing the motives by which I am actuated, you will certainly excuse me, tho’ a stranger, for giving some information relative to the transactions of military men in Norfolk. In a government like ours, you are Sir, undoubtedly fully sensible of the importance of the official deeds & management of subordinate Agents being subject to the correction and controul of those above them. But without offering remarks, which would be of no benefit to a mind like yours, I will proceed to relate

some transactions, which have taken place in Norfolk, during the present year—transactions, which are probably unknown to the Government, but which will in time produce a very powerful effect on the opinions of the people. The effect, indeed, has in a small measure already been produced, as the reluctance with which the militia who have once served a tour in Norfolk will come again the second time, will surely verify. I shall confine my remarks relative to the pay of the Army here, alone. The manner in which the troops are paid here, is a subject of constant & general complaint. There is no certainty relative to the time when it will be received, so that a person can make any calculations on the subject. When a Regiment has performed its tour & has been discharged, the men are frequently compelled either to beg their way home or to sell their wages due, for half price or at a great discount. The money is rarely ready at the time of discharge. Such a course gives room for the most odious of all speculations. I have it from good authority that an Inhabitant of Norfolk made 1,000 dollars clear from purchasing up the claims of some of the militia who were discharged last Summer. They could not get their pay, they had no money & what could they do? I have merely mentioned one instance of speculation to convey an idea of what sums have been & can be made, under the present arrangement, by speculating on the needy & meritorious Soldier.
        As to myself, I am personally acquainted with the circumstances attending the paying of the 6th, Regiment, at present in the service of the U.S. here. I was a volunteer under the Law of April 1812, to serve 6 months. The Regiment to which I am attatched was called into service the beginning of July—and arrived in Norfolk from the 6th. to the 15th. During the 6 months which are almost past, we have received 2 months wages. The money due for the first month has never been paid. Many have sold their claims for one third of the value; under the pressure of immediate want, & the expectation that they should never receive what was due for that time. The general inquiry in this Regiment is, “what will you give for my first month’s wages” & “when shall we be paid.” On the 30th. of November about 300 men of the 6th. Regiment were discharged, after being retained in service about 2 months over their tour, illegally & contrary to their inclinations. They were told by the Commandant, when they were discharged, that if they would wait, they would certainly receive their money 3 days at the farthest, from that time. But the men knew the uncertainty. Some sold their wages, some started with not more than $2 in their pockets to travel 150 miles—& some started with none at all. The men foresaw correctly. It is now 17 days since the assertion of the Commandant & not a Cent has been paid. The prospect of payment is indeed so discourageing that some officers told me that they had sent into the

Country for money, fully confident that they should not receive any by the time they were discharged.
        The above facts & many more of importance can be substantiated by hundreds of respectable men. There is fault, there is bad management somewhere. The men know the Government have money or they would hardly utter a complaint. But they think that the Government do not know altogether how affairs are managed here. I am in service here at present, of course it is not proper for me to speak of Officers now in the same terms that I can do after my discharge. But, Sir, suffer me to repeat what is frequently said by the most staunch Republicans in Norfolk. They say that “Federalism is at present the order of the day in the army at Norfolk & of course Aristocracy its concomitant is rapidly progressing. They say that the course pursued here by certain characters is most studiously & eminently calculated to render this War unpopular. They even say that it will be rendered unpopular.” But I doubt the fact. The Government must be informed & they will apply a corrective hand. The Militia of Virginia are not hard to please & are willing to do their duty to the Country. Perhaps when governed by men, whom they know, to be opposed to the war, they are too jealous. It is not for me to say. I point out no particular characters. Perhaps the Government are minutely acquainted with the management of affairs in this place. Perhaps they are well acquainted with all the causes of complaint. It may be so. Perhaps this letter will convey no intelligence & will be of no avail. Surely it will do no harm. I write it from no personal consideration or feeling—but with the hope of doing some good. If all remain silent, when they see or even think they see mismanagement, the real state of things can never be generally known. Darkness will prevail over light, & villany over honesty. My confidence in you, Sir, from the beginning has been great. I have never seen cause for diminishing it. I have no doubt but prosperity will attend this nation, while you preside over affairs. I must beg you to pardon my intrusion. I am with high respect &c. &c. &c. &c.
        
          Alden B. Spooner
        
      